Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Kaplan on May 19, 2021.

The application has been amended as follows: 

	Claims 1, 19 and 21 have been amended as follows:


1. (Currently Amended) An apparatus for producing tubular films stretched in-line by blow molding comprising an extruder, a film blowing line, a lay-flat unit, an oscillating haul-off unit, and a stretching line for monoaxially stretching the film laid flat in machine direction, wherein
the stretching line is arranged above the extruder between the lay-flat unit and the oscillating haul-off unit and, together with the haul-off unit, mounted on a platform situated vertically above the lay-flat unit, and
the stretching line together with the haul-off unit provided downstream of the same in conveying direction is rotatably mounted on the platform with the haul-off unit , the haul-off unit includes first frame (32) rotatably mounted from the traverse (31).

19. (Currently Amended) The apparatus according to claim 18, the haul-off unit additionally
comprising
a second frame (37) rotatably mounted upon the traverse (31) and connected to the second shaft (35) in a non-rotatable manner,
the second frame (37) having a holder (38), and
a first turning bar (39) carried on the holder (38).

21. (Currently Amended) The apparatus according to claim 20, wherein the first frame (32) comprises a lower leg (50), the haul-off unit includes a third frame (51),
[[a]] the third frame (51) is mounted on top the lower leg (50),
a second turning bar (52) is mounted on the third frame (51),
a second motor (53) is carried on the lower leg (50) and comprises fifth and sixth gears (55, 56) on a drive shaft (54) thereof,
the stretching unit (22) comprising a seventh gear (57) rotationally fixed thereto,
the third frame (51) comprising an eighth gear (62), and
the fifth gear (55) of the second motor (53) meshes with the seventh gear (57) rotationally fixed to the stretching unit (22) and the sixth gear (56) of the second motor (53) moves the eighth gear (62) connected to the third frame (51).



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or reasonably suggest the apparatus, as recited by claims 1-23, wherein the stretching line, together with the haul-off unit, is mounted on a platform situated vertically above the lay-flat unit, and the stretching line together with the haul-off unit provided downstream of the same in conveying direction is rotatably mounted on the platform with the haul-off unit being rotatably suspended from a traverse (31) of a tower (30), the haul-off unit includes a first frame (32) rotatably mounted from the traverse (31).  Gandelheidt (US 2015/0151482) discloses a stretching line 8, but does not disclose the stretching line 8, together with a haul-off unit 20, being mounted on a platform situated vertically above a lay-flat unit, and the stretching line 8 together with the haul-off unit 20 provided downstream of the same in conveying direction being rotatably mounted on the platform.  Upmeier (US 3,804,572) does not disclose a stretching line or a haul-off unit being rotatably suspended from a traverse of a tower.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744